                   Case 21-10723-MFW                Doc 4       Filed 04/19/21        Page 1 of 20




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    CONNECTIONS COMMUNITY SUPPORT Case No. 21-10723 (xxx)
    PROGRAMS, INC.,

                         Debtor.1


     DECLARATION OF ROBERT D. KATZ, CHIEF RESTRUCTURING OFFICER, IN
         SUPPORT OF CHAPTER 11 PETITION AND FIRST DAY PLEADINGS

             I, Robert D. Katz, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury

as follows:

             1.     I am the Chief Restructuring Officer (the “CRO”), of Connections Community

Support Programs, Inc. (“CCSP”, the “Debtor” or the “Organization”), a non-profit organization

providing critical healthcare services to thousands of patients in Delaware every year. I am

authorized to submit this declaration (the “Declaration”) on behalf of the Debtor. To the best of

my knowledge and except as otherwise indicated, all facts set forth in this Declaration are based

upon my personal knowledge, my discussions with members of the Debtor’s management team

and advisors, my review of relevant documents and information concerning the Debtor’s business,

financial affairs, and restructuring initiatives, or my opinions based upon my experience and

knowledge. If called as a witness, I could and would testify competently to the facts set forth in

this Declaration.

             2.     I have been employed as the Chief Restructuring Officer of CCSP since April 15,

2021. Prior to that date, I, along with my firm EisnerAmper LLP (“EisnerAmper”), was engaged



1
      The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
      Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is
      3812 Lancaster Pike, Wilmington, Delaware 19805.
               Case 21-10723-MFW            Doc 4     Filed 04/19/21      Page 2 of 20




as financial advisor to the Debtor in March 2020 to assist with cash flow projections, variance

analysis and recommending improvements to the Organization’s cost structure. As of February

2021, EisnerAmper was further engaged to assist to improve the Debtor’s billing practices and

assist the Debtor in the collection of certain aged receivables. In these roles, I have become

familiar with the day-to-day business operations, financial affairs and books and records of the

Debtor.

        3.      I am a Managing Director in EisnerAmper’s Financial Advisory Services Group.

For over 35 years, I have worked with public and private middle-market companies, both in and

out of bankruptcy, facing operational or financial challenges to create and execute the strategy

needed to restructure or improve operating performance. During this time, I have served as a Chief

Restructuring Officer, Interim President, Chief Financial Officer, Chief Operating Officer, or

Treasurer, for approximately 15 to 20 companies in this District and throughout the country. In

addition, I have served as a financial advisor in over 100 cases. Representative cases in which I

have acted in such roles include: In re Earth Pride Organics, LLC /Lancaster Fine Foods, Inc., Case

No: No 17-13816 (ELF) (Bankr. E.D. Pa.); In re Colorep, Inc., Case No. 2:13-bk-27689-EB (Bankr. C.D.

Ca.) (jointly administered with In re Transprint USA, Inc., Case No. 2:13-bk-27698 (Bankr. C.D. Ca.)); In

re Oldco M. Corporation (f/k/a Metaldyne Corporation), et al., Case No. 1:09-bk-13412-MG (Bankr.

S.D.N.Y.); In re General Assignment for the Benefit of Creditors, Superior Court of New Jersey Chancery

Division, Docket # 308205; In re Classic Sleep Products, Inc., Case No. 1:10-bk-10077-NVA (Bankr. D.

Md.); In re We The People USA, Inc., Debtor, Case No. 1:10-10503-KJC (Bankr. D. Del.) (jointly

administered with In re We The People LLC, Debtor, Case No. 1:10-10504-KJC (Bankr. D. Del.)); In re

S.A.M. Graphics, Inc., Case No. 3:11-17642-KCF (Bankr. D.N.J.); In re: Lower Bucks Hospital, et al.,

Case No. 10-10239 (ELF) (Bankr. E.D. Pa.); In re Pharmaceutical Formulations, Inc., Case No. 05-




                                                  -2-
               Case 21-10723-MFW           Doc 4    Filed 04/19/21      Page 3 of 20




11910-MFW (Bankr. D. Del.); and Hallowell Industries, Inc., Case No. 90-14859 (BIF) (Bankr. E.D.

Pa.).

        4.     I submit this Declaration to assist the Court and parties-in-interest in understanding

the circumstances that led to the commencement of this chapter 11 case (the “Chapter 11 Case”)

and in support of: (a) the Debtor’s petition for relief under title 11 of the United States Code (the

“Bankruptcy Code”) filed on the date hereof (the “Petition Date”); and (b) the relief that the

Debtor has requested from the Court pursuant to the motions and applications described herein

(collectively, the “First Day Pleadings”).

        5.     To familiarize the Court with the Debtor and the relief the Debtor seeks early in

this Chapter 11 Case, I have organized this Declaration in two parts. Part I of this Declaration

provides a description of the Organization’s business, capital structure, and the circumstances

surrounding the filing of the Chapter 11 petition. Part II of this Declaration sets forth the relevant

facts in support of the Debtor’s various First Day Pleadings filed concurrently herewith.

        6.     The volunteer four-member Board of CCSP, current management and I take

seriously CCSP’s mission to “ensure everyone has 24/7 access to quality health care and treatment

for substance use and mental health disorders, while simultaneously aiding them in lifelong

recovery, providing support services that will allow them to return to a stable and productive

lifestyle.” The irony is that this commitment led to this Chapter 11 filing.

        7.     Through the bankruptcy process, the Organization seeks to restructure its

operations through a sale of substantially all of its assets as a going concern to:

    (a) ensure the seamless continuation of critical healthcare services the Organization provides
        to over 10,000 residents of Delaware every year;

    (b) preserve as many of the 1100 essential jobs that the Organization’s employees (the
        “Employees”) perform every day to provide these critical healthcare services;

    (c) maximize the value of the Organization’s assets;

                                                 -3-
               Case 21-10723-MFW          Doc 4     Filed 04/19/21      Page 4 of 20




     (d) address the unanticipated and catastrophic impact that the ongoing COVID-19 pandemic
         has had on the already struggling Organization;

     (e) address the Organization’s ongoing and unsustainable litigation;

     (f) reduce the Organization’s substantial overhead resulting from the recent loss of contracts
         to provide health services to the Delaware Department of Corrections (the “DOC”) and
         certain above-market leases; and

     (g) resolve substantial billing and collection issues, which have markedly decreased the
         Organization’s liquidity.

        8.      We remain hopeful and are working diligently with the Prepetition Secured Lender

and the proposed purchaser of certain of CCSP’s assets to ensure that the Organization’s important

mission will continue and services that are essential to help people that struggle with a drug

addiction crisis that his gripped this nation and the State of Delaware for too long.

PART I.         BACKGROUND

A.      DESCRIPTION AND HISTORY OF THE DEBTOR’S OPERATIONS.

        9.      The Organization is a multifaceted not-for-profit 501(c)(3) health and human

services organization operating and founded in Delaware with over one hundred (100)

locations throughout the State of Delaware and more than eleven hundred (1,100) employees (the

“Employees”). As a non-profit, CCSP has no owners or equity holders who receive distributions

or other value from the Debtor. Instead, CCSP exists to pursue its mission of providing therapy

and other treatment services for addiction, mental health, and intellectual disabilities issues to its

thousands of patients.

        10.     Since its founding in 1985, CCSP has grown from providing assistance to older

adults with lifelong histories of psychiatric hospitalization to one of Delaware’s largest nonprofit

organizations that touches the lives of approximately ten thousand (10,000) of Delaware’s most




                                                -4-
               Case 21-10723-MFW          Doc 4     Filed 04/19/21      Page 5 of 20




vulnerable citizens and their families, dealing with behavioral health and substance use disorders,

housing challenges, and developmental and intellectual disabilities.

       11.     The predecessor of CCSP was founded in 1985 when Church Home Foundation

responded to a Delaware Division of Substance Abuse and Mental Health (“DSAMH”) RFP to

provide daily living skills to elderly clients who had spent most of their lives in the Delaware State

Hospital (later Delaware Psychiatric Center) and was awarded the contract. Thereafter, in 1990

Church Home Foundation split into two (2) entities, Ingleside Homes (“Ingleside”) and CCSP. In

1992, CCSP divested from Ingleside and became an independent Delaware non-profit corporation

under section 501(c)(3) of title 26 of the United States Code.

       12.     CCSP strives to ensure that all of its patients have 24/7 access to quality health care

and treatment for substance use and mental health disorders, while simultaneously aiding patients

in lifelong recovery and providing treatment and support services.

       13.     As a multifaceted health and human services organization, CCSP’s experience in

providing an array of services to the people of Delaware from varied cultural and ethnic

backgrounds is vast. CCSP has also successfully provided services to adults and children at various

levels along the continuum of care, from long- and short-term residential programs, community-

and home-based programs, outpatient programs, medication assisted treatment (MAT), peer

support programs, recovery residences and now telehealth services. The Debtor’s patients come

from a variety of contexts in the community, including individuals living independently, group

homes, recovery residences, supportive housing, intact families, justice involved, and returning

from incarceration, residential, and out-of-home placements.

       14.     The Organization has five primary lines of business - (i) psychiatric/behavioral

health services, (ii) substance use disorder treatment, (iii) housing and veterans’ services, (iv)



                                                -5-
              Case 21-10723-MFW           Doc 4    Filed 04/19/21     Page 6 of 20




intellectual disabilities services, and (v) operation support services. The Organization leases four

hundred and eight (408) properties (including 389 leased facilities associated with housing and

veterans’ services) and owns forty eight (48) properties.

B.     THE ORGANIZATION’S GOVERNANCE AND CAPITAL STRUCTURE.

       1.      The Debtor’s governance.

       15.     The Organization is a Delaware non-profit corporation managed by a Board of four

members from the Delaware community, dedicated to CCSP’s mission Indeed, CCSP’s Board

members volunteer all of their time as Board members as a service to their community and to

further the Organization’s mission.

       16.     CCSP’s Chief Executive Officer and President is Dr. William Northey. Its Chief

Financial Officer is Michael Haldeman and its General Counsel is Steven Davis. Dr. Northey

became interim Chief Executive Officer and President in October, 2019, with the retirement of

CCSP’s former Chief Executive Officer and President, Catherine Devaney McKay. In August,

2020, the Board appointed Dr. Northey as CCSP’s permanent Chief Executive Officer and

President. Mr. Haldeman has served as Chief Financial Officer since September 9, 2019. Mr.

Davis joined CCSP as its General Counsel on January 5, 2009.

       17.     As CRO, I work closely with the senior management team set forth above, but

report directly to the Board. In addition, personnel from my firm, EisnerAmper LLP, assist me in

fulfilling my duties as CRO.

       2.      The Debtor’s non-debtor affiliates.

       18.      To fulfill its mission and provide a full array of support services for some of

Delaware’s most vulnerable citizens, CCSP owns or manages certain active non-debtor affiliates

that either, in turn, own property housing patients of CCSP or that are currently developing



                                                -6-
               Case 21-10723-MFW           Doc 4     Filed 04/19/21      Page 7 of 20




affordable housing options in Delaware. Specifically, CCSP is the General Partner and manages

and owns, directly or indirectly one hundred percent of the following non-debtor entities: Quaker

Arts, LLC, Marcella’s House Limited Partnership, and Claymont Street Apartments, L.P. In

connection with these limited partnership entities, CCSP also controls 100% of the interests in

each of Housing First, Inc., which serves as the general partner of Marcella’s House Limited

Partnership, and Housing First II, Inc., which serves as the general partner of Claymont Street

Apartments, L.P. Finally, certain non-debtor affiliates are defunct entities that exist only as a result

of prior mergers or in connection with projects to develop affordable housing that are no longer

operating.   These now defunct and non-operational entities are: Homeward Bound, Inc.,

Addictions Coalition of Delaware, Inc., Connections Delaware Corporation, and Affordable

Housing Opportunities, Inc.

       19.     The Debtor believes that such non-debtor affiliates have little to no monetary value,

i.e., that the sum of their liabilities, primarily in the form of mortgages on properties such entities

own, does not exceed the value of the assets of such non-debtor entities. However, the housing

and other basic necessities provided through such affiliates are invaluable to CCSP’s patients and

clients and the larger Delaware community. CCSP pays certain lease obligation of its clients in

property owned by such non-debtor affiliates or leases such property itself (for use by CCSP

patients and clients). Substantially all such lease payments are pass through transactions in which

CCSP either holds funds in trust received from government programs for its patients and clients to

pay such lease obligations or pays such lease obligations directly with funds available to CCSP

through such government programs. Moreover, CCSP apportions some of its management and

other overhead costs to such entities. CCSP will seek authority to continue its pre-petition

practices of paying obligations to and receiving payment from such non-debtor entities.



                                                 -7-
              Case 21-10723-MFW           Doc 4     Filed 04/19/21     Page 8 of 20




       3.      The Debtor’s prepetition debt.

               a.      The Prepetition Loan Agreements

       20.     The Debtor has two loans (and a corporate credit card) with its pre-petition secured

lender, Wilmington Savings Fund Society, FSB (the “Prepetition Secured Lender” or “WSFS”)

WSFS secured by liens on substantially all of the Debtor’s assets. As of the Petition Date, the total

due under such secured loans, inclusive of principal and interest was approximately $9.8 million.

       21.     WSFS has had a banking and/or lending relationships with the Organization from

at least 1997. Specifically, on February 28, 2018, CCSP entered into certain Business Loan

Agreement with WSFS, as amended by the Postclosing Undertaking Letter Agreement dated

February 28, 2018, the Second Loan and Note Modification Agreement dated April 25, 2019, the

Third Loan and Note Modification Agreement dated as of September 30, 2019, the Fourth Loan

and Note Modification Agreement dated December 18, 2019, the Forbearance Agreement, dated

as of June 19, 2020, the First Amendment to Forbearance Agreement, dated as of June 30, 2020,

and the Second Amendment to Forbearance Agreement, dated September 18, 2020 (as amended,

the “Prepetition Revolver Loan Agreement”).

       22.     In addition, on April 24, 2019, CCSP entered into that certain Business Loan

Agreement with WSFS, as amended by that certain Forbearance and Amendment Agreement,

dated June 19, 2020 the First Amendment to Forbearance Agreement, dated June 30, 2020, and

the Second Amendment to Forbearance Agreement, dated September 18, 2020 (as so amended,

the “Prepetition Term Loan Agreement” and, together with the Prepetition Revolver Loan

Agreement, the “Prepetition Loan Agreements” or the “Prepetition Credit Facilities”). As of

the Petition Date, CCSP owed WSFS approximately $9,775,000 under the terms of the Prepetition




                                                -8-
               Case 21-10723-MFW          Doc 4     Filed 04/19/21      Page 9 of 20




Term Loan Agreements. WSFS was owed slightly in excess of approximately $100,000 in

connection with a company credit card as of the Petition Date, as well.

       23.     To secure the obligations of the Debtor under the Prepetition Loan Agreements (and

te corporate credit card), WSFS has a lien on substantially all of the Debtor’s assets, including, but

not limited to certain of the Debtor’s otherwise unencumbered real estate and the Debtor’s accounts

receivable.

       24.       As of the Petition Date, the Debtor was in maturity default under the Prepetition

Credit Agreements, the forbearance agreement with WSFS had expired and CCSP’s liquidity was

severely restricted.

       25.     Through the efforts of CCSP’s senior management and the Organization’s

professional advisors, CCSP was able to obtain the consent of WSFS to continue to fund critical

expenses, including CCSP’s payroll and related employee expenses. The ongoing discussions with

WSFS culminated in the proposed interim order pursuant to which WSFS has agreed to allow the

Debtor to continue to use WSFS’s cash collateral to fund the Debtor’s bankruptcy case in

accordance with the budget (the “Budget”) in connection therewith.

       26.     Through the efforts of CCSP’s senior management and the Organization’s

professional advisors, CCSP was able to obtain the consent of WSFS to continue to fund critical

expenses, including CCSP’s payroll and related employee expenses. The ongoing discussions with

WSFS culminated in the term sheet from WSFS (the “Term Sheet”) pursuant to which WSFS has

agreed to allow the Debtor to continue to use WSFS’s cash collateral in accordance with the budget

(the “Budget”) in connection therewith.




                                                 -9-
              Case 21-10723-MFW           Doc 4     Filed 04/19/21      Page 10 of 20




               b.      The Mortgaged Properties

       27.     In addition to the secured debt owed to WSFS, the Debtor owns certain real estate

encumbered by liens of the National Council on Agricultural Life & Labor Research Fund, Inc.,

the Delaware State Housing Authority, and the United States of America, acting through the Rural

Housing Services and the United States Department of Agriculture. CCSP may have additional

secured debt owed to vendors in connection with properly perfected purchase money security

agreements and certain equipment leases, to the extent that such leases are not, in fact “true” leases.

The Debtor’s review of such additional potential secured obligations remains ongoing and is

estimated potentially to be in excess of $20 million.

                       c.      Unsecured Debt.

       28.     As a result of restrictions to the Organization’s liquidity and its ability during the

past several months to make only critical payments, as of the Petition Date CCSP’s unpaid debt to

vendors and landlords totaled approximately $12 million.

C.     CIRCUMSTANCES LEADING TO THE COMMENCEMENT OF THIS CHAPTER 11 CASE.

       29.     Despite the improvements made by the Organization in its operations over the past

year, due to the magnitude of the lawsuits, the loss of $60 million of contract revenue, trailing

overhead expenses in conjunction with the lost contract, a United States Depart of Justice (USDOJ)

investigation, insufficient and subpar billing and collection, system and processes and the Covid

19 Pandemic the Organization seeks chapter 11 relief in an effort to sell its assets as a going

concern under section 363 of the Bankruptcy Code to one or more potential purchasers in

accordance with procedures (the “Bidding Procedures”), approval of which CCSP shall request

form this Court. Critically, the Chapter 11 process will permit the Debtors to address and alleviate

burdensome costs deriving from (i) the COVID-19 pandemic that has negatively impacted the



                                                - 10 -
              Case 21-10723-MFW            Doc 4     Filed 04/19/21     Page 11 of 20




Organization and its revenue, (ii) the loss of contracts with the DOC that had accounted for

approximately $60 million in annual revenue for CCSP, (iii) the inability of CCSP to adjust its

overhead and exit contracts and leases in a timely manner in connection with the loss of the DOC

contracts, (iv) liquidity issues as a result of the loss of availability under CCSP’s Prepetition Credit

Facilities, and (iv) ongoing and costly litigation with, among others, (x) contract counterparties

and (y) former clients, mostly arising in connection with the former DOC contracts and an

investigation by the United States Department of Justice that resulted in the recently filed DOJ

Litigation (as defined below).

        1.      Impact of the COVID-19 pandemic.

        30.     CCSP provides largely in-person therapy and medically assisted treatment

(“MAT”) programs for its patients and clients, and their families, struggling with drug addiction

and mental health issues. As a result of the COVID-19 pandemic, CCSP has been required to

curtail certain in-person treatment. In addition, CCSP has incurred significant and unexpected

costs for the past year as a result of infection with or exposure to the COVID-19 virus among its

Employees and patients, including in particular overtime for its Employees, covering for fellow

Employees exposed or infected, and the costs associated with obtaining additional personal

protective equipment (“PPE”) and implementing measures critical to preventing the spread of the

virus. CCSP estimates that because of the COVID-19 pandemic its revenues have declined during

the last twelve (12) month period, while its expenses have increased during such time period. As

a non-profit corporation, CCSP had and has little or no reserve funds to address such exigencies.

        31.     The COVID-19 pandemic has, in addition, only further exacerbated billing and

collection issues that have plagued CCSP for several years. Indeed, as of the Petition Date CCSP

has approximately $11.7 million in accounts receivable that are aged over ninety (90) days and,



                                                 - 11 -
              Case 21-10723-MFW          Doc 4     Filed 04/19/21     Page 12 of 20




therefore, ineligible as part of the borrowing base under the Debtor’s Prepetition Credit Facilities.

Furthermore, CCSP had an additional charge off of approximately $7 million as of June 30, 2020

for receivables that were deemed to be not collectible.

       2.      The DOC Contracts and loss of the same.

       32.     A noted above, in April, 2020, the DOC terminated its contracts with the Debtor.

The contracts with the DOC (collectively the “DOC Contracts”) consisted of agreements entered

into between the State of Delaware and CCSP (i) in July 2012 for mental health, substance abuse

and DUI services and (ii) in June 2014 for the health services generally in the Delaware state prison

system. The services provided through the July 2012 agreements contributed approximately

$12,000,000 to CCSP’s annual revenue. The DOC’s subsequent health services contracts added

an additional approximately $48,000,000 to the annual gross revenue of CCSP.

       33.     Although CCSP was able to right size its operations to some extent following the

loss of the DOC Contracts, significant overhead in connection with such contracts and the services

provided thereunder remained, including certain above market lease obligations that CCSP did not

(and does not) require. In addition, CCSP continued to be party to numerous lawsuits, including

those filed by inmates in connection with the services provided under the DOC Contracts,

primarily in connection with the general health services DOC Contracts and certain former

employees of CCSP. CCSP is also now a defendant in actions brought by the U.S. Department of

Justice (“DOJ”). The costs associated with such legacy lawsuits as of the Petition Date totaled in

excess of $1,000,000 annually.

               3.      Default under the Prepetition Credit Facilities and Resulting Liquidity
                       Constraints.

       34.     On March 20, 2020, the scheduled maturity date of the revolving line of credit made

available by WSFS to CCSP occurred, and the loan became due and payable in full. At that time,


                                               - 12 -
              Case 21-10723-MFW         Doc 4       Filed 04/19/21   Page 13 of 20




CCSP had nearly fully drawn the entire $12,000,000 commitment available under the revolving

line of credit. Because CCSP was in default, CCSP could not access additional liquidity through

such loans.

       35.     In April 2020, WSFS determined that approximately $3,000,000 in accounts

receivable formerly eligible for inclusion in the borrowing base under the Prepetition Credit

Facilities was no longer eligible. In addition, and as outlined above, the Organization took an

approximate $7 million additional charge off/loss on its financial statements for these and

additional aged and past due accounts receivable.

       36.     In connection with the pre-petition forbearance agreement, CCSP made payments

totaling $1 million and then in addition four monthly payments of $500,000 each, beginning on

September 30, 2020 to WSFS that reduced that outstanding principal balance to approximately

$9,000,000 or 25% of the outstanding principal loan balance with no availability for further

borrowings. Accordingly, even though CCSP had reduced the principal due under the Prepetition

Revolver Agreement by approximately $3.0 million since June 2020, by January 1, 2021, CCSP

remained in default, with no forbearance and little to no access to additional liquidity from WSFS.

All such events of default are continuing.

               4.     Litigation Expenses and DOJ Investigation/Lawsuits

       37.     At the same time as it was facing these liquidity issues, CCSP was also incurring

substantial litigation expenses, primarily in connection with its former DOC contracts and an

investigation by the DOJ into alleged false claims submitted by CCSP in connection with CCSP’s

MAT programs. In addition to over one hundred (100) lawsuits by inmates in the DOC, CCSP

also was sued by BayHealth and separately by ChristianaCare for alleged unpaid bills relating to




                                              - 13 -
              Case 21-10723-MFW          Doc 4     Filed 04/19/21     Page 14 of 20




treatment provided by such institutions for prisoners served by CCSP. CCSP incurred in excess

of $500,000 in legal fees defending lawsuits related to the DOC contracts.

        38.    In approximately March 2019, the DOJ began investigating certain billing issues

and alleged noncompliant methadone documentation as a result of allegations made by two former

employees of CCSP, included in a qui tam False Claim Act lawsuit (the “Qui Tam Action”) filed

under seal by such former employees on March 7, 2019, in the United States District Court for the

District of Delaware, case number 19-475 (CFC). Although the Qui Tam Action was filed under

seal, CCSP became aware of certain of the allegations when the DOJ began its investigation of

CCSP.

        39.    After over two years of such investigation and the Organization incurring over $2

million of costs, on April 9, 2021, the DOJ ultimately filed its Complaint in Intervention joining

in certain counts of the Qui Tam Action and seeking treble damages for the $4,356,910.90 that

CCSP allegedly overbilled Medicaid. Although CCSP had been cooperating with the DOJ and

had argued to the DOJ that it had an inability to pay any significant judgment in connection with

the allegations, the DOJ insisted that CCSP agree to a $10,000,000 dollar judgment, with a $1

million upfront payment and payment of the remainder of such judgment over time. Not only

could CCSP not afford to pay any such judgment, it could no longer afford to pay its outside

attorneys representing it in the investigation. Only when CCSP sought additional time to respond

to additional interview and document request from the DOJ and refused to acquiesce to a judgment

that it could never afford to pay, did the DOJ file its Complaint in Intervention.

        40.    I am told that CCSP believes it has legitimate defenses to the False Claim Act

allegations in the Qui Tam Action and the accompanying Complaint in Intervention. I have been

advised that among other things, the alleged improper coding and billing that are the bases for the



                                               - 14 -
              Case 21-10723-MFW          Doc 4     Filed 04/19/21      Page 15 of 20




alleged overbilling were the product of inadequate and incorrect codes provided by the very third-

party managed care organizations through which CCSP was forced to bill by the United States

government. If CCSP billed as the DOJ suggests it should have billed, then none of the services

provided by CCSP to its clients were paid by the managed care organizations (collectively the

“MCOs”). The irony is, that this is one of the ongoing struggles. CCSP currently has complied

with billing under the new codes and these codes have been rejected by CCSP’s payers including

but not limited to AmeriHealth and Highmark HealthOptions amongst others.

       41.     Notwithstanding repeated requests by CCSP to the MCOs that this billing issue be

rectified, CCSP was faced with the Hobson’s choice of providing critical services and not receiving

the very compensation that allowed CCSP to continue to provide such services or billing with the

incorrect code and receiving compensation at a higher than permitted (but still inadequate rate).

Indeed, when the DOJ instructed CCSP to stop these billing practices, CCSP stopped such

practices. As a result, CCSP stopped receiving any compensation at all for the critical therapy

services that were being provided, further exasperating its liquidity needs.

       42.     Again, the irony of this is that certain billing codes that have been insisted on, that

are not recognized by Payors and that potentially tens of thousands of Delaware residents who are

in need of critical services may not be able to receive them. I have been advised that, to the extent

that CCSP is liable at all to the government, CCSP has counterclaims against the government for

unpaid fees and services. In addition, CCSP has claims against each of the MCOs through which

it was compelled to bill.

       43.     Also on April 9, 2021, the DOJ filed a separate lawsuit in the United States District

Court for the District of Delaware, case number 21-514 (the “CSA Action”) against each of CCSP,

its former President and Chief Executive Officer, its current President and Chief Executive Officer,



                                               - 15 -
              Case 21-10723-MFW          Doc 4     Filed 04/19/21      Page 16 of 20




and its current General Counsel for alleged violations of the Controlled Substances Act.

Specifically, through the CSA Action, the DOJ seeks civil penalties for alleged failures to complete

properly certain required documentation for transfers of controlled substances, methadone and

buprenorphine (both used by CCSP to treat clients suffering from opioid addiction), first brought

to CCSP’s attention as a result of a Drug Enforcement Agency (the “DEA”) audit conducted on

March 4, 2019, and subsequent review of records of CCSP by the DEA and the DOJ. This records

review and subsequent investigation, like the investigation in connection with Qui Tam Action

stretched for over two years, compelling CCSP to incur additional and significant outside legal

fees

       44.     I have been advised, that at their base, the allegations set forth in the CSA relate to

alleged failures by CCSP to record properly transfers of substances between CCSP facilities that

occurred for the last time almost two years ago. There do not appear to be allegations in the CSA

Complaint that such alleged record keeping oversights are continuing. Nor is there any allegation

in the CSA Complaint that any of the controlled substances were improperly dispensed or diverted,

again because I have been told that they were not.

       45.     I have been advised that although the CSA Complaint is replete with allegations

about the amount of time such controlled substances remained unaccounted for, ultimately CCSP

was able to (i) account for all of such controlled substances and (ii) implement procedures and

training promptly to ensure that all required records going forward were properly created and

maintained. To be clear, it is my understanding from our clinical operations that transfers of these

controlled substances are now properly documented and that those records are properly

maintained. Moreover, the person who was ultimately running the Organization when these

transgressions happened is no longer affiliated with the Organization. The multimillions of dollars



                                               - 16 -
               Case 21-10723-MFW             Doc 4   Filed 04/19/21     Page 17 of 20




spent defending these actions may have made a significant difference in assisting the Organization

to rectify its current financial distress.

                5.      Engagement of Restructuring Professionals and Implementation of
                        Sale and Marketing Process for CCSP’s Assets.

         46.    As noted above, CCSP initially engaged my firm to assist in certain financial

advisory services in March 2020, including helping CCSP with respect to its reporting to WSFS.

CCSP subsequently engaged my firm to address its aging accounts receivable, including making

increased efforts to collect such receivables, and refine its billing system and processes to minimize

collection delays or denials of invoices.

         47.    In February 2021, CCSP engaged restructuring counsel, its proposed counsel in this

bankruptcy case, to assist it in developing strategies for addressing its liquidity issues either in or

out of court. Thereafter, also in February 2021, CCSP hired SSG Advisors, LLC, its proposed

investment banker in this bankruptcy case, to assist CCSP in obtaining alternative financing, if

possible, selling some or all of the assets of CCSP, or otherwise restructuring CCSP’s balance

sheet.

         48.    On or about March 12, 2021, the Debtor, with the assistance of its professionals,

began soliciting the assets of the Debtor for sale. The marketing process engaged in prior to the

Petition Date resulted in CCSP’s recent entry into an LOI with a potential purchaser for some of

the operations of the Organization. Moreover, after extended and arm’s-length negotiations, CCSP

has reached agreement with WSFS pursuant to which WSFS will permit CCSP’s use of its cash

collateral during this Chapter 11 Case, in accordance with the Budget and the terms of an agreed

order.




                                                 - 17 -
                  Case 21-10723-MFW                Doc 4      Filed 04/19/21        Page 18 of 20




II.              EVIDENTIARY SUPPORT FOR FIRST DAY PLEADINGS2

           49.      Through the sale process in the Chapter 11 Case, CCSP hopes to effectuate a going

concern sale of its operations thereby preserving the drug treatment and mental health services to

a decidedly undeserved segment of the population of Delaware and the surrounding area. CCSP

hopes that such a going concern sale will preserve as many of the jobs of the Organization’s

approximately 1100 employees as possible in a manner that ensures the Debtor realizes as much

value as possible for its assets.

           50.      Contemporaneously herewith, the Debtor has filed a number of First Day Pleadings

in this Chapter 11 Case seeking orders granting various forms of relief intended to facilitate the

efficient administration of this Chapter 11 Case and pursue and consummate a going concern of

its assets.

           51.      I have reviewed each of the First Day Pleadings listed on Exhibit A, and the facts

set forth therein are true and correct to the best of my knowledge, information, and belief.

           52.      I believe that the relief requested in the First Day Pleadings is necessary to avoid

immediate and irreparable harm and provides the best opportunity to allow the Debtor to operate

with minimal disruption during the pendency of this Chapter 11 Case.

           53.      Accordingly, for the reasons stated herein and in each of the First Day Pleadings, I

respectfully request that each of the First Day Pleadings be granted in its entirety.

                                                  CONCLUSION

           54.      For all of these reasons, I respectfully request that this Court grant the relief

requested in each of the First Day Motions filed concurrently herewith.




2
      Any capitalized terms used but not defined in this section shall have the meaning ascribed to it in the underlying
      applicable motion or application.

                                                          - 18 -
             Case 21-10723-MFW          Doc 4     Filed 04/19/21      Page 19 of 20




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed on April 19, 2021



                                                       Robert D. Katz /S/
                                                       Robert D. Katz
                                                       Chief Restructuring Officer




                                              - 19 -
        Case 21-10723-MFW          Doc 4    Filed 04/19/21     Page 20 of 20




                                  EXHIBIT A

                 LIST OF FIRST DAY PLEADINGS

(1)   Debtor’s Application for Appointment of Omni Agent Solutions as Claims and
      Noticing Agent nunc pro tunc to the Petition Date

(2)   Debtor’s Motion to File under Seal Portions of its Creditor Matrix Containing Certain
      Individual Creditor Information

(3)   Debtor’s Motion for Entry of Interim and Final Orders (a) Authorizing the Continued
      Use of the Debtor’s Cash Management System and (b) Extending the Time to Comply
      with the Requirements of Section 345(b) of the Bankruptcy Code

(4)   Debtor’s Motion for Entry of Interim and Final Orders (i) Authorizing the Debtor to
      (a) Pay Certain Prepetition Wages, Salaries, Benefits, and Other Compensation and (b)
      Maintain Employee Benefits Programs and Pay Related Obligations, and (ii) Granting
      Related Relief

(5)   Motion of the Debtor for Entry of Interim and Final Orders Authorizing the Debtor to
      (i) Continue Insurance Coverage Entered into Prepetition and Satisfy Prepetition
      Obligations Related Thereto; (ii) Renew, Amend Supplement, Extend, or Purchase
      Insurance Policies; (iii) Honor the Terms of the Premium Financing Agreement and
      Pay Premiums Thereunder; and (iv) Enter into New Premium Financing Agreements
      in the Ordinary Course of Business

(6)   Debtor’s Motion for Interim and Final Orders Authorizing the Debtor to Pay Certain
      Prepetition Taxes and Fees

(7)   Debtor’s Motion for the Entry of Interim and Final Orders (i) Authorizing the Debtor’s
      Proposed Form of Adequate Assurance of Payment, (ii) Establishing Procedures for
      Resolving Objections by Utility Companies, and (iii) Prohibiting Utility Companies
      from Altering, Refusing, or Discontinuing Service

(8)   Debtor’s Motion for Entry of an Order Authorizing the Implementation of Procedures
      to Maintain and Protect Confidential Patient Information

(9)   Motion of the Debtor for Approval of Interim Order (i) Authorizing Debtor to Use Cash
      Collateral on a Limited Basis, (ii) Granting Adequate Protection to Prepetition Secured
      Creditor, (iii) Modifying the Automatic Stay, (iv) Granting Related Relief, and (v)
      Scheduling a Final Hearing
